DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 05/23/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-20
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: 5-8
Amended claims: 1, 2, and 9-20
New claims: None
Claims currently under consideration: 1-4 and 9-20
Currently rejected claims: 1-4 and 9-20
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McKee et al. (U.S. 2006/0134294 A1) in view of Lang (U.S. 2007/0269493 A1) and Declercq et al. (U.S. 2013/0183428 A1).
Regarding claim 1, McKee et al. discloses a chocolate-like food product ([0013]) containing DHA ([0020]) and an amino acid ([0046]), wherein the product comprises 0.024% water ([0050], Table).
McKee et al. does not specifically disclose (i) the product as comprising EPA or the claimed amount of DHA, (ii) the product as containing 0.02-2 wt% aqueous phase in a dispersed state, (iii) the aqueous phase having a total water-soluble solids content of 30-70 wt% including an amino acid and a carbohydrate, (iv) the water-soluble solids as being present in a dissolved state, or (v) the amino acid as being present in an amount of 1-50 wt% of the aqueous phase and 0.002-0.5 wt% of the overall food product.
Regarding the EPA/DHA content and amino acid content, Lang discloses a chocolate product ([0011]) that may comprise DHA and EPA ([0035]) or “peptides and fragments thereof” ([0037]), both in an amount of about 0.5-50% by weight ([0038]).
It would have been obvious to produce the product of McKee et al. with EPA in addition to DHA. McKee et al. discloses that the chocolate product is useful for delivering “DHA and/or other omega-3 fats” ([0029]), which would motivate a skilled practitioner to consult Lang for further instruction. Since Lang discloses DHA and EPA together for incorporation into the chocolate product ([0035]), and EPA is an omega-3 fatty acid, the addition of EPA together with DHA into the product of McKee et al. would be obvious. Also, since McKee et al. does not disclose suitable concentrations for the omega-3 fatty acids or amino acids, a skilled practitioner would be motivated to consult Lang for further instruction. Since Lang indicates that any of DHA/EPA and “peptides and fragments thereof” (which would encompass amino acids) may be included in a chocolate product in the range of 0.5-50% by weight ([0038]), a skilled practitioner would find the application of such values to the product of McKee et al. to be obvious. As such, the claimed concentrations of 0.02-10 wt% EPA/DHA and 0.002-0.5 wt% amino acid in the overall food product are considered obvious to a skilled practitioner.
Regarding the aqueous phase, Declercq et al. discloses a chocolate product comprising a water-in-oil emulsion comprising an aqueous phase dispersed throughout a lipid phase ([0010]), wherein the emulsion comprises up to 60% water ([0019]). Declercq et al. also discloses the aqueous phase as comprising a solids content of 30-70 wt% (specifically, 25-60% by weight) ([0025]) and that the aqueous phase may also contain a carbohydrate ([0023]) and nutraceuticals ([0029]).
It would have been obvious to one having ordinary skill in the art to produce the composition of McKee et al. with an aqueous phase having the claimed characteristics. First, McKee et al. discloses that water-soluble nutraceuticals may be delivered via the chocolate products ([0014], [0021]) and that the product is intended as a reduced calorie product ([0006], [0032]-[0036]). Since Declercq et al. discloses a chocolate product comprising an aqueous phase suited for carrying water-soluble components ([0029]) and indicates the inclusion of an aqueous phase facilitates lowered caloric content ([0002], [0009], [0014]), a skilled practitioner would be motivated to consult and incorporate the teaching of Declercq et al. as related to the incorporation of an aqueous phase in the product of McKee et al. in order to facilitate the delivery of water-soluble nutraceuticals and further modify the caloric content of the McKee et al. product. As such, adding an aqueous phase in an amount of 0.02-2 wt% in a dispersed state, with the aqueous phase containing the amino acid and a carbohydrate and a total water-soluble solids content of 30-70 wt%, would be obvious. As for the concentration of the amino acid in the aqueous phase, Lang discloses that “peptides and fragments thereof” (which would encompass amino acids) may be included in a chocolate product in the range of 0.5-50% by weight ([0038]). It is well within the ordinary skill in the art to determine a suitable amount of amino acids in an aqueous phase that would result in achieving a final concentration of the amino acids in the finished chocolate product that fall within the range of 0.5-50% by weight. Thus, the claimed range of amino acids in the aqueous phase of 1-50 wt% is considered obvious to a skilled practitioner.
As for claim 13, Declercq et al. discloses the carbohydrate as comprising sucrose ([0025]).
Regarding claim 14, McKee et al. discloses a chocolate-like food product ([0013]) containing DHA ([0020]) and an amino acid ([0046]), where the food product is “processed using conventional chocolate product manufacturing techniques” ([0025]).
McKee et al. does not specifically disclose (i) the product as comprising EPA or the claimed amount of DHA, (ii) the method steps of dispersing an aqueous phase containing the amino acid in a fat phase comprising the polyunsaturated fatty acid and blending the fat to obtain the chocolate-like food product, (iii) the product as containing 0.02-2 wt% aqueous phase in a dispersed state, (iv) the aqueous phase having a total water-soluble solids content of 30-70 wt% including an amino acid and a carbohydrate, (v) the water-soluble solids as being present in a dissolved state, or (vi) the amino acid as being present in an amount of 1-50 wt% of the aqueous phase and 0.002-0.5 wt% of the overall food product.
Regarding the EPA/DHA content and amino acid content in the finished product, Lang discloses a chocolate product ([0011]) that may comprise DHA and EPA ([0035]) or “peptides and fragments thereof” ([0037]), both in an amount of about 0.5-50% by weight ([0038]).
It would have been obvious to produce the product of McKee et al. with EPA in addition to DHA. McKee et al. discloses that the chocolate product is useful for delivering “DHA and/or other omega-3 fats” ([0029]), which would motivate a skilled practitioner to consult Lang for further instruction. Since Lang discloses DHA and EPA together for incorporation into the chocolate product ([0035]), and EPA is an omega-3 fatty acid, the addition of EPA together with DHA into the product of McKee et al. would be obvious. Also, since McKee et al. does not disclose suitable concentrations for the omega-3 fatty acids or amino acids, a skilled practitioner would be motivated to consult Lang for further instruction. Since Lang indicates that any of DHA/EPA and “peptides and fragments thereof” (which would encompass amino acids) may be included in a chocolate product in the range of 0.5-50% by weight ([0038]), a skilled practitioner would find the application of such values to the product of McKee et al. to be obvious. As such, the claimed concentrations of 0.02-10 wt% EPA/DHA and 0.002-0.5 wt% amino acids are considered obvious to a skilled practitioner.
Regarding the aqueous phase, Declercq et al. discloses a chocolate product comprising a water-in-oil emulsion comprising an aqueous phase dispersed throughout a lipid phase ([0010]). Declercq et al. also discloses the aqueous phase as comprising a solids content of 30-70 wt% (specifically, 25-60% by weight) ([0025]) and that the aqueous phase may also contain a carbohydrate ([0023]) and nutraceuticals ([0029]).
It would have been obvious to one having ordinary skill in the art to produce the composition of McKee et al. with an aqueous phase having the claimed characteristics. First, McKee et al. discloses that water-soluble nutraceuticals may be delivered via the chocolate products ([0014], [0021]) and that the product is intended as a reduced calorie product ([0006], [0032]-[0036]). Since Declercq et al. discloses a chocolate product comprising an aqueous phase suited for carrying water-soluble components ([0029]) and indicates the inclusion of an aqueous phase facilitates lowered caloric content ([0002], [0009], [0014]), a skilled practitioner would be motivated to consult and incorporate the teaching of Declercq et al. as related to the incorporation of an aqueous phase in the product of McKee et al. in order to facilitate the delivery of water-soluble nutraceuticals and further modify the caloric content of the McKee et al. product. As such, adding an aqueous phase in an amount of 0.02-2 wt% in a dispersed state, with the aqueous phase containing the amino acid and a carbohydrate and a total water-soluble solids content of 30-70 wt%, would be obvious. As for the concentration of the amino acid in the aqueous phase, Lang discloses that “peptides and fragments thereof” (which would encompass amino acids) may be included in a chocolate product in the range of 0.5-50% by weight ([0038]). It is well within the ordinary skill in the art to determine a suitable amount of amino acids in an aqueous phase that would result in achieving a final concentration of the amino acids in the finished chocolate product that fall within the range of 0.5-50% by weight. Thus, the claimed range of amino acids in the aqueous phase of 1-50 wt% is considered obvious to a skilled practitioner.
As for the process steps, the instruction in McKee et al. that the food product is “processed using conventional chocolate product manufacturing techniques” ([0025]) would prompt a practitioner to consult another reference, such as Declercq et al. for further instruction pertaining to such conventional chocolate product manufacturing techniques. Declercq et al. discloses a method for producing a chocolate product, the method comprising dispersing an aqueous phase in a fat phase and blending the mixture to obtain the chocolate product ([0031]-[0032], [0036]-[0037]), where the sweetener and water-soluble ingredients are mixed into the aqueous phase ([0034]) and the lipid components are mixed into the fat phase ([0035]). Thus, the claimed process steps of dispersing an aqueous phase containing water-soluble ingredients into a fat phase and blending to obtain the chocolate-like product are considered obvious to a skilled practitioner.
As for claim 16, Declercq et al. discloses adding sucrose to the aqueous phase ([0025]).
Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McKee et al. (U.S. 2006/0134294 A1) in view of Lang (U.S. 2007/0269493 A1) and Declercq et al. (U.S. 2013/0183428 A1) as applied to claim 1 above, and further in view of Veen et al. (U.S. 2014/0154358 A1).
Regarding claim 2, McKee et al., Lang, and Declercq et al. disclose the product of claim 1.
The cited prior art does not specifically disclose the amino acid as being from among the claimed list.
However, Veen et al. discloses a food product comprising cocoa ([0001]) that additionally comprises all 20 standard amino acids ([0004], [0021]).
It would have been obvious to one having ordinary skill in the art to incorporate amino acids from the claimed list. McKee et al. teaches that the chocolate composition may comprise amino acids ([0046]), which would prompt a skilled practitioner to consult Veen et al. to verify suitable amino acids for such an application. Since Veen et al. discloses the 20 standard amino acids as being incorporated into a chocolate-containing product and the claimed list largely overlaps the disclosed list of 20 standard amino acids, the incorporation of such amino acids into the product of McKee et al. would be obvious.
As for claim 17, Declercq et al. discloses the carbohydrate as comprising sucrose ([0025]).
Claims 3, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McKee et al. (U.S. 2006/0134294 A1) in view of Lang (U.S. 2007/0269493 A1) and Declercq et al. (U.S. 2013/0183428 A1) as applied to claims 1 and 14 above, and further in view of Martin et al. (U.S. 6,746,695 B1).
Regarding claim 3, McKee et al., Lang and Declercq et al. disclose the product of claim 1.
The cited prior art does not specifically disclose the inclusion of catechin in the claimed amount.
However, Martin discloses catechin as a flavonoid that is a bioactive plant extract (C2, L53-L57).
It would have been obvious to one having ordinary skill in the art to include catechin in the chocolate composition of McKee et al. McKee et al. teaches that extracted ingredients may include “those described in U.S. Pat. No. 6,746,695”, which is the Martin et al. patent. McKee et al. further teaches the specific incorporation of flavonoids into the product ([0046]). A skilled practitioner following the instruction in McKee et al. would thus find the incorporation of catechins into the chocolate product of McKee et al. to be obvious. As for the concentration, Lang discloses the inclusion of “nutraceuticals derived from plants” ([0035]) that may be included in a chocolate product in the range of 0.5-50% by weight ([0038]). Since McKee et al. does not disclose suitable concentrations for the flavonoids, a skilled practitioner would be motivated to consult Lang for further instruction. A skilled practitioner would thus find the application of such a range to the flavonoids of McKee et al. to be obvious. Further, the inclusion of such components is effectively optional, since they are merely alternatives to other active agents, which further renders a range of concentrations from 0-0.5 wt% obvious. As such, the claimed concentration range of 0.005-0.4 wt% is considered obvious to a skilled practitioner.
As for claim 11 as related to the concentration of the catechins in the aqueous phase, it is well within the ordinary skill in the art to determine a suitable amount of catechin in an aqueous phase that would result in achieving a final concentration of the catechin in the finished chocolate product that falls within the range of 0.5-50% by weight at taught by Lang ([0038]). Thus, the claimed range of catechin in the aqueous phase of 2-50 wt% is considered obvious to a skilled practitioner.
Regarding claim 15, McKee et al., Lang and Declercq disclose the method of claim 14.
The cited prior does not specifically disclose the inclusion of catechin in an aqueous phase in the claimed amount.
However, Martin discloses catechin as flavonoid that is a bioactive plant extract (C2, L53-L57).
It would have been obvious to one having ordinary skill in the art to include catechin in the chocolate composition of McKee et al. McKee et al. teaches that extracted ingredients may include “those described in U.S. Pat. No. 6,746,695”, which is the Martin et al. patent. McKee et al. further teaches the specific incorporation of flavonoids into the product ([0046]). A skilled practitioner following the instruction in McKee et al. would thus find the incorporation of catechins into the chocolate product of McKee et al. to be obvious. As for the concentration of the catechin in the overall chocolate product, Lang discloses the inclusion of “nutraceuticals derived from plants” ([0035]) that may be included in a chocolate product in the range of 0.5-50% by weight ([0038]). Since McKee et al. does not disclose suitable concentrations for the flavonoids, a skilled practitioner would be motivated to consult Lang for further instruction. A skilled practitioner would thus find the application of such a range to the flavonoids of McKee et al. to be obvious. As for the concentration of the catechins in the aqueous phase, it is well within the ordinary skill in the art to determine a suitable amount of catechin in an aqueous phase that would result in achieving a final concentration of the catechin in the finished chocolate product that falls within the range of 0.5-50% by weight. Thus, the claimed range of catechin in the aqueous phase of 2-50 wt% is considered obvious to a skilled practitioner.
As for claim 18, Declercq et al. discloses the carbohydrate as comprising sucrose ([0025]).
Claims 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McKee et al. (U.S. 2006/0134294 A1) in view of Lang (U.S. 2007/0269493 A1), Declercq et al. (U.S. 2013/0183428 A1), and Veen et al. (U.S. 2014/0154358 A1) as applied to claim 2 above, and further in view of Martin et al. (U.S. 6,746,695 B1).
Regarding claim 4, McKee et al., Lang, Declercq et al. and Veen et al. disclose the product of claim 2.
The cited prior art does not specifically disclose the inclusion of catechin in the claimed amount.
However, Martin discloses catechin as flavonoid that is a bioactive plant extract (C2, L53-L57).
It would have been obvious to one having ordinary skill in the art to include catechin in the chocolate composition of McKee et al. McKee et al. teaches that extracted ingredients may include “those described in U.S. Pat. No. 6,746,695”, which is the Martin et al. patent. McKee et al. further teaches the specific incorporation of flavonoids into the product ([0046]). A skilled practitioner following the instruction in McKee et al. would thus find the incorporation of catechins into the chocolate product of McKee et al. to be obvious. As for the concentration, Lang discloses the inclusion of “nutraceuticals derived from plants” ([0035]) that may be included in a chocolate product in the range of 0.5-50% by weight ([0038]). Since McKee et al. does not disclose suitable concentrations for the flavonoids, a skilled practitioner would be motivated to consult Lang for further instruction. A skilled practitioner would thus find the application of such a range to the flavonoids of McKee et al. to be obvious. Further, the inclusion of such components is effectively optional, since they are merely alternatives to other active agents, which further renders a range of concentrations from 0-0.5 wt% obvious. As such, the claimed concentration range of 0.005-0.4 wt% is considered obvious to a skilled practitioner.
As for claim 12 as related to the concentration of the catechins in the aqueous phase, it is well within the ordinary skill in the art to determine a suitable amount of catechin in an aqueous phase that would result in achieving a final concentration of the catechin in the finished chocolate product that falls within the range of 0.5-50% by weight at taught by Lang ([0038]). Thus, the claimed range of catechin in the aqueous phase of 2-50 wt% is considered obvious to a skilled practitioner.
As for claim 19, Declercq et al. discloses the carbohydrate as comprising sucrose ([0025]).
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McKee et al. (U.S. 2006/0134294 A1) in view of Lang (U.S. 2007/0269493 A1) and Declercq et al. (U.S. 2013/0183428 A1) as applied to claim 1 above, and further in view of Martin et al. (U.S. 6,746,695 B1).
Regarding claim 9, McKee et al., Lang and Declercq disclose the product of claim 1.
The cited prior does not specifically disclose the inclusion of catechin in an aqueous phase in the claimed amount.
However, Martin discloses catechin as flavonoid that is a bioactive plant extract (C2, L53-L57).
It would have been obvious to one having ordinary skill in the art to include catechin in the chocolate composition of McKee et al. McKee et al. teaches that extracted ingredients may include “those described in U.S. Pat. No. 6,746,695”, which is the Martin et al. patent. McKee et al. further teaches the specific incorporation of flavonoids into the product ([0046]). A skilled practitioner following the instruction in McKee et al. would thus find the incorporation of catechins into the chocolate product of McKee et al. to be obvious. As for the concentration of the catechin in the overall chocolate product, Lang discloses the inclusion of “nutraceuticals derived from plants” ([0035]) that may be included in a chocolate product in the range of 0.5-50% by weight ([0038]). Since McKee et al. does not disclose suitable concentrations for the flavonoids, a skilled practitioner would be motivated to consult Lang for further instruction. A skilled practitioner would thus find the application of such a range to the flavonoids of McKee et al. to be obvious. As for the concentration of the catechins in the aqueous phase, it is well within the ordinary skill in the art to determine a suitable amount of catechin in an aqueous phase that would result in achieving a final concentration of the catechin in the finished chocolate product that falls within the range of 0.5-50% by weight. Thus, the claimed range of catechin in the aqueous phase of 2-50 wt% is considered obvious to a skilled practitioner.
As for claim 20, Declercq et al. discloses the carbohydrate as comprising sucrose ([0025]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McKee et al. (U.S. 2006/0134294 A1) in view of Lang (U.S. 2007/0269493 A1), Declercq et al. (U.S. 2013/0183428 A1), and Veen et al. (U.S. 2014/0154358 A1) as applied to claim 2 above, and further in view of Martin et al. (U.S. 6,746,695 B1).
Regarding claim 10, McKee et al., Lang, Declercq et al., and Veen et al. disclose the product of claim 2.
The cited prior does not specifically disclose the inclusion of catechin in an aqueous phase in the claimed amount.
However, Martin discloses catechin as flavonoid that is a bioactive plant extract (C2, L53-L57).
It would have been obvious to one having ordinary skill in the art to include catechin in the chocolate composition of McKee et al. McKee et al. teaches that extracted ingredients may include “those described in U.S. Pat. No. 6,746,695”, which is the Martin et al. patent. McKee et al. further teaches the specific incorporation of flavonoids into the product ([0046]). A skilled practitioner following the instruction in McKee et al. would thus find the incorporation of catechins into the chocolate product of McKee et al. to be obvious. As for the concentration of the catechin in the overall chocolate product, Lang discloses the inclusion of “nutraceuticals derived from plants” ([0035]) that may be included in a chocolate product in the range of 0.5-50% by weight ([0038]). Since McKee et al. does not disclose suitable concentrations for the flavonoids, a skilled practitioner would be motivated to consult Lang for further instruction. A skilled practitioner would thus find the application of such a range to the flavonoids of McKee et al. to be obvious. As for the concentration of the catechins in the aqueous phase, it is well within the ordinary skill in the art to determine a suitable amount of catechin in an aqueous phase that would result in achieving a final concentration of the catechin in the finished chocolate product that falls within the range of 0.5-50% by weight. Thus, the claimed range of catechin in the aqueous phase of 2-50 wt% is considered obvious to a skilled practitioner.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claim 1 over McKee et al. and Lang; claim 2 over McKee et al., Lang, and Veen et al.; claim 3 over McKee et al., Lang, and Martin et al.; and claim 4 over McKee et al., Lang, Veen et al., and Martin et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant asserted that none of McKee et al., Lang, Veen et al., or Martin et al. disclose an aqueous phase in a dispersed state having the water-soluble solids content as claimed (Applicant’s Remarks, p. 6, ¶¶5-6; p. 7, ¶1; p. 7, ¶7; p. 8, ¶4).
However, the claim amendments have been updated to additionally rely on Declercq et al, which discloses an aqueous phase in a dispersed state comprising water-soluble solids ([0010]). Applicant’s argument is thus unpersuasive in overcoming the obviousness rejection.
The rejections of claims 1-4 have been maintained herein.
Claim Rejections - 35 U.S.C. § 103(a) of claims 5 and 13 over McKee et al., Lang, and Declercq et al.; and claims 14 and 16 over McKee et al., Lang, and Declercq et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that Declercq et al. teaches an aqueous phase as being at a concentration of 5-60% by weight of a chocolate product, which exceeds the claimed range of 0.02-2% by weight (Applicant’s Remarks, p. 8, ¶11 – p. 9, ¶3, ¶6).
However, Declercq et al. is not relied on for teaching the amount of water in the chocolate product. The primary reference, McKee et al., discloses that the product comprises 0.024% water ([0050], Table), which falls within the claimed range. Declercq et al. is then relied on for the premise of dispersing the water as an aqueous phase. That Declercq et al. incorporates higher amounts of water (and any components that are dissolved in the water) does not affect the analysis, where the claimed amount of water is already disclosed in the primary reference. Applicant’s argument is unpersuasive.
The rejections of claims 13, 14, and 16 have been maintained herein.
Claim Rejections - 35 U.S.C. § 103(a) of claims 6 and 17 over McKee et al., Lang, Veen et al., and Declercq et al.; claims 7, 11, and 18 over McKee et al., Lang, Martin et al., and Declercq et al.; claims 8, 12, and 19 over McKee et al., Lang, Veen, Martin et al., and Declercq et al.; claims 9 and 20 over McKee et al., Lang, Declercq et al., and Martin et al.; claim 10 over McKee et al., Lang, Veen et al., Declercq et al., and Martin et al.; and claim 15 over McKee et al., Lang, Declercq et al., and Martin et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant reasserted arguments pertaining to Declercq et al. (Applicant’s Remarks, p. 10, ¶¶1-2, ¶7, ¶10; p. 11, ¶5) that have been considered and deemed unpersuasive as detailed previously in paragraph 60.
The rejections of claims 9-12, 15, and 17-20 have been maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1-4 and 9-20 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793